Affirming. *Page 276 
In her suit for divorce the plaintiff, Patsy Todd, filed a motion for an allowance pendente lite of maintenance and of support of a child born March 25, 1941. An order was entered March 27th directing the husband to pay physicians' bills and $25 for other expenses incident to his wife's confinement and $5 in addition for maintenance of herself and baby.
The plaintiff appeals from that order, insisting that prima facie it is wholly insufficient. The allowance seems to be ridiculously low; but evidence was heard by the chancellor on the motion, and since a transcript of it has not been filed here, it is presumed conclusively that the evidence authorized the judgment. Brandenburg v. Brandenburg, 246 Ky. 546,55 S.W.2d 351. The only question presented is whether the pleadings support the judgment. They do.
Judgment affirmed.